—Judgment, Supreme Court, New York County (George Roberts, J.), rendered October 24, 1989, convicting defendant on her plea of guilty of attempted criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to an indeterminate term of imprisonment of from 3 to 6 years, unanimously affirmed.
The defendant claims on appeal that she was promised, via a written agreement with the District Attorney’s office, that she would receive a minimum sentence of 2 to 4 years, or, in the alternative, lifetime probation. The record shows that the written agreement was not presented to the court, and was not part of the conditional sentence promised by the court. Defendant failed to appear for sentencing and was ultimately returned on a warrant as a result of an arrest. The 2 to 4 year sentence which defendant was allegedly promised was conditioned upon the defendant’s cooperation, which she has failed to demonstrate on the record.
The sentence imposed was neither harsh nor excessive. In any event, defendant did not preserve her right to appeal the imposed sentence. Concur—Milonas, J. P., Ellerin, Ross and Rubin, JJ.